Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 11/11/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    318
    652
    media_image1.png
    Greyscale

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20090224391 A1 ) in supporting view of Chen et al. (US 20130182402) Chi et al. (US 9362161 B2) and/or Marimuthu et al. (US 9443797 B2)


Regarding claim 2, Lin et al. disclose a semiconductor package comprising: 
a first redistribution structure [80-92]; 
a first semiconductor chip [102] disposed on the first redistribution structure [80-92];  
a conductive pillar  [94] disposed on the first redistribution structure [80-92] and being adjacent to the first semiconductor chip [102];
an first encapsulant [106] covering an upper surface of the first redistribution structure [80-92], a lower surface and side surfaces of the first semiconductor chip, and side surfaces of the conductive pillar (Lin et al. Fig. 8E), 
the first encapsulant [106]  having an upper surface having an opening formed therein (Lin et al. Fig. 8D),

    PNG
    media_image2.png
    190
    568
    media_image2.png
    Greyscale

the opening exposing an upper surface of the conductive pillar (Lin et al. Fig. 8D),; and 
a second redistribution structure [100,108-114] disposed on the first encapsulant [106] and connected to the conductive pillar [94], 
wherein the second redistribution structure comprises a wiring pattern [108] and a connection via [100/1081], 
the connection includes a lower surface connected to the conductive pillar [94], and 
and upper surface [94] connected to the wiring pattern
wherein the lower surface of the connection via [100/1082] is positioned at a lower level than an upper surface of the first semiconductor chip, and the upper surface of the connection via is positioned a  higher level than the upper surface of the first semiconductor chip (Lin et al. Fig. 8E). 
Further regarding the identification of what is considered a piller, via, etc., the Vias, pillars, and even RDL can be considered structurally integral in the art. Pillars and Vias are merely vertical electrical pathways while RDL layers may comprise both 
For illustrative examples see further references provided as follows.

Chen et al. US 20130182402 A1  Fig. 8. 

    PNG
    media_image3.png
    285
    630
    media_image3.png
    Greyscale

Figure 8 of Chen et al. depicts the analogous device structure to that as claimed.  A chip and adjacent TMVs sandwiched between first and second RDL layers.  As depicted the RDLs, TMV and vias are merely portions of the integral metallization 

Chi et al. US 9362161 B2 fig. 7b  

    PNG
    media_image4.png
    174
    609
    media_image4.png
    Greyscale

As shown in Chi fig. 7B, depicts the analogous device structure to that as claimed.  A chip and adjacent TMVs sandwiched between first and second RDL layers.  Conversely to Chen above, the analogous structures are shown to be separate structures. RDL 196 is above chip 124 and has a via portion which extends into the molding material to contact the exposed portion of the pillar at a height lower than that of the upper surface of the chip.  This structure, however depicted to be separate metallization structures still operates and functions in the same manner as the claimed structure and cited structures of the prior art.



    PNG
    media_image5.png
    227
    666
    media_image5.png
    Greyscale

Marimuthu et al. 6i additionally depicts the analogous device structure to that as claimed and the cited art.  A chip and adjacent TMVs sandwiched between first and second RDL layers.  As demonstrated in Marimuthu et al. the pillar may be recessed below either the top or bottom surface of a chip.  Vias providing contact to the opposing RDLs may fill the recessed opening providing connection to the RDL.  The structures operated and function in the same manner as the claimed invention and the cited prior art.

In view of Lin, Chen, Chi and/or Marimuthu merely having the via region (whether integral or separable) interface the TMV pillar above or below the relative surface of a adjacent chip is a obvious variant in the art.  The mere shift in location is expected and anticipated perform the same functions and operate as normally expected, therefore would be obvious to one of ordinary skill in the art at the time of the invention. 

Regarding claim 2, Lin et al. in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 1, wherein a height from an upper surface of the first redistribution structure to an upper (Lin et al. Fig. 8E).

    PNG
    media_image2.png
    190
    568
    media_image2.png
    Greyscale


Claim 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20090224391 A1 ) in view of Han et al. (US 20180277485 A1)

Regarding claims 3 and 4, Lin et al. in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose the semiconductor package of claim 1, however is silent upon describing the shape of the upper surface of the conductive pillar.  At the time of the invention it was readily known in the art that the shape of the upper surface of these types of pillars were capable of being flat, concave or convex.  For support see Han et al. ¶62 which explicitly discloses this conventional understanding in the art and supports the assertion.  The mere change in shape is not understood to provide any further unknown or unexpected result and/or benefit.  The change in shape would be one of the obvious shapes chosen with a reasonable expectation of success and results. 

    PNG
    media_image6.png
    382
    466
    media_image6.png
    Greyscale


Regarding claim 5, Lin et al. in view of Han in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose the semiconductor package of claim 1, Lin et al. however may be silent upon the device further comprising a second semiconductor chip disposed on the second redistribution structure and including a pad on an upper surface thereof, wherein the second semiconductor chip is electrically connected to the conductive pillar through the pad (Lin et al. Fig. 8E).
At the time of the invention it were be obvious if not already inferred from Lin et al. a second chip may be placed over RDL levels (Han Fig. 5A) to create a vertically stacked chip package.  See figure 3A of Han et al. which demonstrates the generic understanding of bonding a second chip over to a RDL level over a first chip.
In view of Han et al. it would be considered a obvious modification to Lin et al. to provide a second chip over the device structure of Lin et al. as the capability was known at the time of the invention.

Regarding claim 6, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 1, wherein the second redistribution structure comprises a connection via connected to the conductive pillar and a wiring pattern disposed on the connection via (Lin et al. Fig. 8E) 

Regarding claim 7, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 6, wherein the connection via includes a lower surface having a width that is equal to a width of the conductive pillar (Lin et al. Fig. 8E).  

Regarding claim 8, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 7, wherein the connection via includes an upper surface having a width that is greater than a width of the conductive pillar (Lin et al. Fig. 8E – the via is integral with the wiring layer which has a larger width.).

Regarding claim 9, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 1, further comprising a plurality of bumps disposed on a lower surface of the first semiconductor chip, wherein the first encapsulant covers side surfaces of each of the plurality of bumps (Lin et al. Fig. 8E).

    PNG
    media_image7.png
    309
    619
    media_image7.png
    Greyscale

Regarding claim 10, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 1, further comprising a second semiconductor chip formed on the second redistribution structure (See regarding claim 5).  Han et al. demonstrates the capability of stacking second chips.  It would be obvious to one of ordinary skill in the art to attach a secondary chip to, for example, pad regions 112 of the device of figure 12 of Lin et al. 

Regarding claim 11, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 1, further comprising an upper package formed on the second redistribution structure and connection member on a lower surface of the second package, the connection member electrically connecting the upper package and the second redistribution structure, and wherein the upper package comprises a second semiconductor chip and a second encapsulant covering an upper surface and side surfaces of the second semiconductor chip, and a lower surface of the upper package is spaced apart from an upper surface of the second redistribution structure (See regarding claims 5, 10).  Han et al. demonstrates the capability of stacking second chips.  It would be obvious to one of ordinary skill in the art to attach a secondary chip to, for example, pad regions 112 of the device of figure 12 of Lin et al.).

Regarding claim 12, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package comprising: 
a first redistribution structure (Lin et al. Fig. 12 & Han et a. Fig. 5A); 
a first semiconductor chip disposed on the first redistribution structure (Lin et al. Fig. 12 & Han et a. Fig. 5A);  
a plurality of conductive pillars disposed on the first redistribution structure and being adjacent to the first semiconductor chip (Lin et al. Fig. 12 & Han et a. Fig. 5A); 
an encapsulant covering an upper surface of the first redistribution structure, the first semiconductor chip, and side surfaces of the plurality of conductive pillars, the encapsulant having an upper surface having openings formed therein, the openings exposing upper surfaces of the plurality of conductive pillars (Lin et al. Fig. 12 & Han et a. Fig. 5A);  and 
a second redistribution structure disposed on the encapsulant and connected to the plurality of conductive pillars (Lin et al. Fig. 12 & Han et a. Fig. 5A), wherein the second redistribution structure comprises wiring patterns and connection vias formed on the wiring pattern (Lin et al. Fig. 12 & Han et a. Fig. 5A), the connection vias connected to the plurality of conductive pillars(Lin et al. Fig. 12 & Han et a. Fig. 5A), and a height from an upper surface of the first redistribution structure to an upper surface of the encapsulant is higher than a height from the upper surface of the first (Lin et al. Fig. 12);
wherein the lower surface of the connection via [94/100/1083] is positioned at a lower level than an upper surface of the first semiconductor chip, and the upper surface of the connection via is positioned a  higher level than the upper surface of the first semiconductor chip (Lin et al. Fig. 8E – see regarding claim 1). 


Regarding claim 13, Lin et al. in view of Han et al.  disclose a semiconductor package of claim 12, wherein each connection via has an upper surface with a width that is smaller than a corresponding width of a conductive pillar of the plurality of conductive pillars (Lin et al. Fig. 12 – deomonstrates equal width & Han et a. Fig. 5A demonstrates the width smaller as claimed).  The width being equal or smaller are functionally equivalent alternatives, both provided the same operation and expected results of making electrical contact between RDL levels and TMV pillars.

Regarding claim 14, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 12, wherein the upper surface of the encapsulant is coplanar with an upper surface of the first semiconductor chip (Han et a. Fig. 5A).
	As demonstrated in Han et al. Fig. 5A, the encapsulant may be coplanar with the top of a chip.  Having the encapsulant to be coplanar with the chip is known to reduce the thickness of the overall device and or allow electrical or thermal contacts to the the surface of the chip.  I would be obvious to one of ordinary skill in the art at the time of the invention to modify Lin for the generic benefit of reducing the device thickness.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads 

Regarding claim 15, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 12, further comprising an upper substrate and a second semiconductor chip mounted on the upper substrate, the upper substrate disposed on the second redistribution structure and including pads on an upper surface thereof, wherein the second semiconductor chip is electrically connected to a corresponding conductive pillar of the plurality of conductive pillars through the pads (Lin et al. fig. 12 & Han et a. Fig. 5A).

Regarding claim 16, Lin et al. in view of Han et al.  in supporting view of Chen et al. Chi et al. and/or Marimuthu et al. disclose a semiconductor package of claim 15, further comprising a second encapsulant covers side surfaces and an upper surface of the second semiconductor chip (Lin et al. fig. 12 & Han et a. Fig. 5A).

Conclusion
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/9/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Portion of 108 which extends into opening.
        2 Portion of 108 which extends into opening.
        3 Portion of 108 which extends into opening.